Exhibit 10.1

January 20, 2006

     
Forest City Enterprises, Inc.
1100 Terminal Tower
50 Public Square
Cleveland, Ohio 44114
Attn: Thomas G. Smith, Senior Vice
President
Chief Financial Officer and Secretary
 
Forest City Rental Properties Corporation
1100 Terminal Tower
50 Public Square
Cleveland, Ohio 44114
Attn: Thomas G. Smith, Vice President
and Assistant Secretary

Reference is hereby made to (1) the Credit Agreement dated as of March 22, 2004,
by and among Forest City Rental Properties Corporation (the “Company”), the
lending institutions from time to time party thereto (the “Banks”), KeyBank
National Association, as Administrative Agent (the “Administrative Agent”) and
National City Bank, as Syndication Agent (the “Syndication Agent” and, together
with the Administrative Agent, the “Agents”)(as amended to the date hereof, the
“Credit Agreement”) and (2) the Guaranty of Payment of Debt dated as of
March 22, 2004, issued by Forest City Enterprises, Inc. (the “Parent”) in favor
of the Banks and the Agents (as amended to the date hereof, the “Guaranty”).
Defined terms used herein but not defined herein shall have the respective
meanings given to them in the Credit Agreement.

The Parent and certain of its Subsidiaries are involved in a major development
project in Brooklyn, New York that will include, among other things, a new arena
for the New Jersey Nets basketball team, commercial office space, retail space
and residential space (collectively, the “Atlantic Rail Yards Project”). We
understand certain facts and circumstances with regard to the Atlantic Rail
Yards Project to be as follows: In connection with the acquisition of certain
property owned by the Metropolitan Transit Authority for the State of New York
(the “MTA”) and required for the Atlantic Rail Yards Project (the “MTA
Property”), one of the Parent’s Subsidiaries, Atlantic Rail Yards, LLC (“ARY”)
will need to enter the MTA Property in order to obtain a Phase II due diligence
environmental report. The MTA is willing to grant ARY access to the MTA Property
subject to, and in accordance with, the terms and conditions of a certain
Temporary Entry License between the MTA (and an affiliate) and ARY (the “License
Agreement”). Pursuant to the terms of the License Agreement, a form of which the
Parent has provided to each of the Banks, ARY must provide financial security to
the MTA to secure its obligations under the License Agreement. Such financial
security is to be in the form of a $20 million letter of credit (the “MTA Letter
of Credit”) and a guaranty from the Parent in favor of the MTA up to a maximum
amount of $40 million (the “MTA Guaranty”). A form of the MTA Guaranty also has
been provided to each of the Banks.

1

Section 3.01(a) of the Credit Agreement limits the amount of letters of credit
that may be issued and outstanding at any time to the aggregate amount of
$60,000,000, minus the aggregate amount of all then outstanding Surety Bonds.
The Company has requested an increase in this limit to $100,000,000.
Section 9.12 of the Guaranty prohibits any Restricted Company from being a
guarantor of any kind, subject to certain exceptions that are not applicable to
the current circumstances. The consent of the Required Banks is required for an
increase in the letter of credit limit from $60,000,000 to $100,000,000 and to
permit the Guarantor to enter into and perform its obligations under the MTA
Guaranty.

Based on the form of the License Agreement and MTA Guaranty provided to the
Agents and the Banks, and the representations made by the Company and the Parent
to the Agents and the Banks with regard to the Atlantic Rail Yards Project, the
Agents and the Banks hereby agree as follows:

1. Section 3.01(a) of the Credit Agreement shall be amended by deleting the
amount of “$60,000,000” contained therein and replacing it with the amount of
“$100,000,000”, but leaving it the same in all other respects.

2. The Parent is hereby permitted to execute and deliver, and perform its
obligations under, the MTA Guaranty, provided, that:

a. the Parent will not enter into or agree to enter into any amendment,
supplement or other modification to the form of MTA Guaranty provided to the
Banks that, in the opinion of the Agent, is materially adverse to the interests
of the Banks, including, without limitation, that would increase the maximum
amount of liability under the MTA Guaranty above $40,000,000; and

b. so long as the MTA Guaranty is outstanding and in full force and effect, the
Parent shall maintain or cause to be maintained with a reputable insurer, an
environmental liability insurance policy with respect to the MTA Property, with
a self-insured retention of not more than $28,000,000 and a limit of coverage of
not less than $12,000,000, that will cover any remediation that may be required
with respect to the MTA Property.

Other than as expressly set forth herein, this letter shall not constitute a
waiver of (i) any term, provision, condition or requirement of the Credit
Agreement, the Guaranty or any Related Writing, (ii) any Event of Default (as
defined in the Guaranty or the Credit Agreement, as applicable) in existence on
the date of this consent letter or hereafter arising or (iii) any rights or
remedies that the Agents or the Banks have under the Credit Agreement, the
Guaranty, the Related Writings or applicable law.

2

Very truly yours,

     
KEYBANK NATIONAL ASSOCIATION,
Individually and as Administrative Agent
By: /s/ Joshua K. Mayers
  NATIONAL CITY BANK,
Individually and as Syndication Agent
By: /s/ Ronald J. Majka
 
   
Title: Assistant Vice President
  Title: Senior Vice President
 
   
 
   
THE HUNTINGTON NATIONAL BANK
By: /s/ A. Geraldi Perry
  COMERICA BANK
By: /s/ Charles Weddell
 
   
Title: Vice President
  Title: Vice President
 
   
 
   
FIRST MERIT BANK
By: /s/ John F. Neumann
  U.S. BANK NATIONAL ASSOCIATION
By: /s/ Megan McBride
 
   
Title: Senior Vice President
  Title: Senior Vice President
 
   
 
   
LASALLE BANK NATIONAL ASSOCIATION
By: /s/ Marilyn Tomfohrde
  MANUFACTURERS AND TRADERS TRUST COMPANY
By: /s/ Brian D. Beitz
 
   
Title: Senior Vice President
  Title: Vice President
 
   
 
   
FIFTH THIRD BANK
By: /s/ Roy Lanctot
  BANK OF AMERICA, N.A.
By: /s/ James J. Magaldi
 
   
Title: Vice President
  Title: Senior Vice President
 
   

3

4

      CALYON NEW YORK BRANCH By: ________________________________   BANK OF
MONTREAL Title: ___________________________   By: /s/ Virginia Neale By:
________________________________     Title: ____________________________  
Title: Vice President CHARTER ONE BANK, N.A. By: /s/ Michael Kauffman Title:
Vice President

The undersigned, the      Thomas G. Smith     , of Forest City Rental Properties
Corporation, hereby agrees on behalf of Forest City Rental Properties
Corporation to the terms and conditions set forth in the foregoing consent
letter and agrees to be bound thereby.

     
Dated:      January 20, 2006     
  Forest City Rental Properties Corporation
 
   
 
  By: _/s/ THOMAS G. SMITH     

Name: _Thomas G. Smith     
Its:      Vice President and
Assistant Secretary
The undersigned, the      Thomas G. Smith     , of Forest City Enterprises,
Inc., hereby agrees on behalf of Forest City Enterprises, Inc. (1) to the terms
and conditions set forth in the foregoing consent letter and agrees to be bound
thereby, (2) that it acknowledges and consents to the amendment to the Credit
Agreement set forth in paragraph number 1 above and (3) that the Guaranty
remains in full force and effect.

     
Dated:      January 20, 2006     
  Forest City Enterprises, Inc.
 
   
 
  By: _/s/ THOMAS G. SMITH     

Name: _Thomas G. Smith     
Its:      Chief Financial Officer,
Executive Vice President
and Secretary

5